Pannell, Judge.
1. Where a policy of casualty insurance, insuring a metal house trailer located at 310 Florida Avenue, Bremen, Ga. ($5,000) and the contents ($2,000), and the contract of insurance contains the following provisions: “In consideration of the provisions and stipulations herein or added hereto and of the premium above specified, this company . . . at location of property involved . . . does insure the insured named above . . . against all direct loss by fire ... to the property described herein while located or contained as described in this policy . . . but not *56elsewhere,” and where subsequently by endorsement the location of the property is changed to West Side Highway 27, South, Bremen, Ga., and subsequently thereto, without request for such endorsement, but with notice to the local agent of the insurance company that such move was being made, the property and contents were moved back to the original location for use by a tenant and not as the insured’s residence and while being so used at such location were destroyed by fire, no recovery can be had under said policy. Wise v. Royal Ins. Co., 32 Ga. App. 719 (1, 2) (124 SE 556); Black v. Fidelity-Phenix Fire Ins. Co., 14 Ga. App. 510 (1) (81 SE 584). See also Allstate Ins. Co. v. Walker, 114 Ga. App. 732 (1) (152 SE2d 895).
Submitted March 3, 1969
Decided June 20, 1969
Rehearing denied July 9, 1969;
Gilbert & Head, Aubrey W. Gilbert, Howe & Murphy, Harold L. Murphy, for appellant.
Murphy & Murphy, Thomas B. Murphy, for appellees.
2. A provision in the policy that “[i]f the household and personal property covered hereunder is removed during the term of this policy to another location within the limits of this State occupied in whole or in part as the insured’s residence, this policy shall cover such property while at such- new location up to the amount specified for contents and shall cease to cover at the former location, except that during the period of removal this policy shall cover at each location in the proportion that the value of the described property at each location bears to the aggregate value at both locations,” has no application here for the reason that the house trailer and contents when moved to the new location was not occupied in whole or in part as the insured’s residence.
3. It follows, therefore, that the trial judge to whom the case was submitted without the intervention of a jury erred in rendering judgment in favor of the two plaintiffs suing upon the policy, one as owner and one as mortgagee not named in the policy.

Judgment reversed.


Quillian, J., concurs. Felton, C. J., concurs specially.